DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”. Regardless, the references listed in paragraphs 7, 14, and 20 have been considered by the Examiner.

Specification
The attempt to incorporate subject matter into this application by reference to U.S. Patent Application Publication No. 2005/0182205 and U.S. Patent No. 9,018,280 in paragraph 14 of the specification is ineffective because the root words “incorporat(e)” and “reference” have been omitted. See 37 CFR 1.57(c)(1).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

The disclosure is objected to because of the following informalities:
In paragraph 18, it appears that “amendable” should be replaced with “amenable”. Furthermore, the sentence that makes up paragraph 18 contains several clauses, and it is unclear what each clause modifies or how certain clauses relate to one another.
Appropriate correction is required.

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:
In claim 1, “a predominant fiber filler chopped carbon fibers” should be replaced with “a predominant fiber filler of chopped carbon fibers”.
In claim 7, “a predominant fiber filler chopped glass fibers” and “a predominant fiber filler chopped carbon fiber” should be replaced with “a predominant fiber filler of of chopped carbon fiber”, respectively.
In claim 8, “said first outer cured layer” should be replaced with “said first cured outer layer” for consistency with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “said interior layer” and “said outer skin layer”. There is insufficient antecedent basis for these limitations in the claim. It appears that claim 12 was meant to depend from claim 10, which introduces “an outer skin layer surface” and “an interior layer”. For purposes of examination, claim 12 will be interpreted as depending from claim 10, with “said outer skin layer” replaced with “said outer skin layer surface” for consistency.
Claim 12 recites that the ratio of the inner layer thickness to the outer layer thickness is “between 01-10:1”. It is unclear what is meant by this ratio formatting. It is believed that the language is intended to mean “between 1:1 and 10:1”. However, paragraph 33 states that typical thicknesses of the outer layer 12 and inner layer 14 are 2.5-2.7 mm and 1-2 mm, respectively. In other words, the inner layer 14 is typically thinner than the outer layer 12. Claim 12 appears to require that the inner layer have a thickness that is equal to or greater than the thickness of the outer layer, raising the question of whether the ratio language in claim 12 should be interpreted differently.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2014/210310 (“Guha”) in view of U.S. Patent Application Publication No. 2010/0204360 (“Beach”).
Regarding claim 1, Guha discloses a vehicle component (see claim 1, paragraph 22, and Figures 1A-C) comprising:
a first cured outer layer of a molding composition having a predominant fiber filler of chopped glass fibers (see Id.);
a second cured inner layer of molding composition having a predominant fiber filler chopped carbon fibers (see Id.) in an epoxy matrix (see paragraph 17); and
a bonding agent with elongation properties configured to accommodate the differential coefficients of linear thermal expansion between said first cured outer layer and said second cured inner layer (see claim 1 and paragraph 21).
Guha does not disclose that the molding composition of the first cured outer layer has hollow glass microspheres.
Beach is directed to a molding composition that is well suited for the production of molded composite articles, such as vehicle components, having a “class A” finish. See paragraph 31. The molding composition includes hollow glass microspheroids. See paragraph 5. The molding composition also includes chopped glass as a fiber filler. See paragraph 26. The inclusion of the hollow glass microspheroids reduces the density of the resulting product. See paragraphs 3 and 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hollow glass microspheres in the molding 

Regarding claim 2, modified Guha discloses wherein said second cured inner layer is devoid of glass fiber (see claim 2 and paragraph 13 of Guha).

Regarding claim 3, modified Guha discloses wherein said bonding agent is operative from -40 to 205°C (see claim 3 and paragraph 21 of Guha).

Regarding claim 4, modified Guha discloses wherein said bonding agent is an elastomeric adhesive (see claim 4 and paragraph 21 of Guha).

Regarding claim 5, modified Guha discloses a bonding flange of between 2.54-3.81 cm (see claim 5 and paragraph 21 of Guha).

Regarding claim 6, modified Guha discloses wherein said second cured inner layer is formed by resin transfer molding (RTM) (see claim 6 and paragraph 10 of Guha).

claim 7, modified Guha discloses at least one additional layer of: a third cured layer of a molding composition having a predominant fiber filler chopped glass fibers and a fourth cured layer of molding composition having a predominant fiber filler chopped carbon fiber; and a second layer of bonding agent joining said at least one additional layer to one of said first outer layer or said second inner layer to form a laminate (see claim 7 and paragraphs 8 and 22 of Guha).

Regarding claim 8, modified Guha discloses wherein at least one of said first outer cured layer or said second cured inner layer comprises a minority percentage by total fiber weight of a natural fiber (see claim 8 and paragraph 15 of Guha).

Regarding claim 9, modified Guha discloses wherein said first cured outer layer defines a vehicle exterior panel surface (see claims 9 and 11, paragraph 22, and Figures 1A-C and 2 of Guha).

Regarding claim 10, modified Guha discloses wherein said first cured outer layer forms an outer skin layer surface of a vehicle exterior panel and said second cured inner layer forms an interior layer of the vehicle exterior panel (see claim 11, paragraphs 13 and 22, and Figures 1A-C and 2 of Guha).

Regarding claim 11, modified Guha discloses wherein the outer skin layer surface has an automotive exterior panel high gloss (see claim 12 and paragraphs 13, 15, and 22 of Guha).
claim 12, modified Guha discloses wherein said interior layer has an inner layer thickness and said outer skin layer has an outer skin thickness and the ratio of the inner layer thickness to outer skin thickness is between 01-10:1 (see claim 13 and paragraph 15 of Guha).

Regarding claim 13, modified Guha discloses a paint coating (see paragraph 22 of Guha).

Regarding claim 14, modified Guha discloses wherein said first cured outer layer is substantially devoid of chopped carbon fiber (see claim 15 and paragraph 13 of Guha).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,538,278 (“the patent”) in view of Guha and Beach.
The patent issued from the same PCT application on which Guha is based and has claims similar to those relied upon above in rejecting claims 1-14 under 35 U.S.C. 103. To the extent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN J DERUSSO/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774